DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 26, 2021 has been entered. Claims 1-17 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed September 03, 2021.
	Response to Arguments
	Applicant’s arguments regarding Funamoto failing to disclose a decrease rate of the amount of heat generation at each of the stages decreases from the upstream side toward the downstream side have been fully considered and are found to be persuasive. This necessitates the current rejection below that no longer relies on Funamoto to teach the limitations of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (US 5381510).
Regarding claim 1, Ford discloses a warming device (10, Fig 1) which warms a liquid to be infused (Col 1, lines 24-26), the warming device comprising: a warming flow path (308, Fig 2) in which the liquid flows (Col 5, lines 1-8); and a heat plate (12, 14, Fig 7) which is in contact with the warming flow path to supply heat to the warming flow path, wherein, on the heat plate, a heater (540, 536, Figs 5 and 6) in a predetermined pattern corresponding to the warming flow path is disposed (“wires”; Col 2, lines 50-56), and the heater is disposed such that an amount of heat generation toward the warming flow path decreases in stages from an upstream side toward a downstream side in the warming flow path (Col 2, lines 50-56; Col 11, lines 53-64) and that a decrease rate of the amount of heat generation at each of the stages decreases from the upstream side toward the downstream side (Col 10, See Table 1.1; As seen in the table, the heat generation (W/IN2) not only decreases from zone to zone, but the rate at which they decrease, decreases. From the second half of Zone 1 to the second half of Zone 2, the power decreases by 12.5 (43.0 minus 30.5). From the second half of Zone 2 to the second half of Zone 3, the power decreases by 12 (30.5 minus 18.5).).
Regarding claim 4, Ford discloses the heater is a heating wire (Col 2, lines 50-56).
Regarding claim 5, Ford discloses the amount of heat generation from the heater (540, 536, Figs 5 and 6) decreases from the upstream side toward the downstream side in the warming flow path by varying a density of the heating wire (Col 11, lines 38-46).
Regarding claim 7, Ford discloses in at least an upstream portion of the warming flow path (308, Fig 2) closer to an inlet port thereof, the heater is disposed along the warming flow path (Col 9, lines 42-55)
Regarding claim 8, Ford discloses the warming flow path (308, Fig 2) has a structure in which a plurality of reciprocating paths each include an outgoing path and an incoming path that are laterally 
Regarding claim 17, Ford discloses an infusion system (device of Fig 1) comprising the warming device according to claim 1 (See rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US 5381510) in view of Ford II (US 5245693).

Ford II teaches a warming device (10, Fig 1) which warms a liquid to be infused (Col 1, lines 8-13), the warming device comprising: a warming flow path (308, Fig 2), a heat plate (12, 14, Fig 1), and a heater (492, 494, 496, 498, Fig 15); wherein the heater is disposed such that the amount of heat generation exponentially decreases from the upstream side toward the downstream side along the warming flow path (Col 10, line 65- Col 11, lines 7; The heat generation goes from 400 to 300 to 200 to 150 watts, which produces an exponential curve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rate at which the heater decreases the heat generation disclosed by Ford to decrease at an exponential rate as taught by Ford II in order to have a power distribution which is substantially proportional to the rate of heat absorption of the fluid being heated as it flows through the flow path (Col 5, lines 28-32).
Regarding claim 12, Ford discloses all of the elements of the invention as discussed above, however, is silent regarding the heat plate is provided with a first slit which inhibits heat transmission between respective regions of the heat plate where adjacent flow paths in the warming flow path are individually disposed.
Ford II teaches a warming device (10, Fig 1) comprising a warming flow path (308, Fig 2), a heat plate (12, 14, Fig 1), and a heater (492, 494, 496, 498, Fig 15) disposed such that an amount of heat generation toward the warming flow path decreases in stages from an upstream side toward a downstream side (Abstract, lines 16-21) and wherein the heat plate is provided with a slit (62, Fig 15) which inhibits heat transmission between respective regions (regions 36 and 38, Fig 15) of the heat plate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat plate disclosed by Ford to include a slit disposed between regions of varying heat generation as taught by Ford II in order to have thermally separated sections to provide for a more effective, efficient, and safe warming device (Col 3, lines 25-36; Col 11, lines 8-12).
Regarding claim 13, the modified invention of Ford and Ford II discloses all of the elements of the invention as discussed above, however, is silent regarding the heat plate is provided with a second slit which inhibits heat transmission between a region of the heat plate where the heater is disposed and another region of the heat plate.
Ford II further teaches the heat plate is provided with a second slit (40, Fig 1) which inhibits heat transmission between a region of the heat plate where the heater is disposed and another region of the heat plate (Col 11, lines 46-52; As seen in annotated Fig. 15 (channel 62 is identical to channel 40), the channel separates a region comprising the heater and another region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat plate disclosed by Ford to include a second slit disposed between regions of varying heat generation as taught by Ford II in order to have thermally separated sections to provide for a more effective, efficient, and safe warming device (Col 3, lines 25-36; Col 11, lines 8-12).

    PNG
    media_image1.png
    350
    564
    media_image1.png
    Greyscale

Regarding claim 14, the modified invention of Ford and Ford II discloses the warming flow path (308, Fig 2 -Ford) has a structure in which a plurality of reciprocating paths each include an outgoing path and an incoming path that are laterally arranged and coupled together (See reciprocating paths of 308 in Fig 2 -Ford), and the first slit (62, Fig 15 -Ford II) is provided in a position corresponding to a space between at least one adjacent pair of the outgoing path and the incoming path of the plurality of reciprocating paths (A Seen in Figs 1 and 2 of Ford II, the slit 62 corresponds to a midline of the heating plate 14 and thus a midline of the flow path 308. The midline of the flow path corresponds to a space between an outgoing path and an incoming path).
Regarding claim 15, the modified invention of Ford and Ford II discloses the first slit (62, Fig 15 -Ford II) is provided in a position corresponding to a space between the outgoing path and the incoming path of at least the most upstream reciprocating path of the warming flow path (See annotated Fig 2 of Ford II).

    PNG
    media_image2.png
    523
    515
    media_image2.png
    Greyscale

Regarding claim 16, the modified invention of Ford and Ford II discloses in the other region (region on the side of the heat plate comprising the outlet) of the heat plate (12, 14, Fig 7 -Ford), at least either one of a non-contact-type temperature sensor which measures a temperature of an inlet portion of the warming flow path and a non-contact-type temperature sensor which measures a temperature of an outlet portion of the warming flow path is provided (Col 12, lines 25-46 -Ford).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ford (US 5381510) in view of Funamoto (JP 2015157041). *All citations for Funamoto are directed to the attached translated description

Funamoto teaches a warming device (80, Fig 4) which warms a liquid to be infused (Para 0001), the warming device comprising: a warming flow path (13a, Fig 11) in which the liquid flows (Para 0020, lines 3-4); and a heat plate (81, Fig 9) which is in contact with the warming flow path to supply heat to the warming flow path (Para 0039), wherein, on the heat plate, a heater (82b, Fig 13) in a predetermined pattern corresponding to the warming flow path is disposed (See Fig 13); wherein the amount of heat generation from the heater decreases from the upstream side toward the downstream side in the warming flow path by varying a resistance of the heating wire (Para 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heater with a varying heat generation as a result of varying a density of the heating wire with a heater with a varying heat generation as a result of varying resistance of the heating wire since Funamoto teaches that either can be used to easily achieve a power gradient (Para 0010-0011).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783